       Case 2:16-cr-00083-WFN            ECF No. 78       filed 07/01/20      PageID.1443 Page 1 of 2
 PROB 12C                                                                              Report Date: June 30, 2020
(6/16)
                                                                                                  FILED IN THE
                                       United States District Court                           U.S. DISTRICT COURT
                                                                                        EASTERN DISTRICT OF WASHINGTON


                                                      for the                             Jul 01, 2020
                                                                                             SEAN F. MCAVOY, CLERK
                                        Eastern District of Washington

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Myron Ellsworth Lindberg                 Case Number: 0980 2:16CR00083-WFN-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: January 12, 2017
 Original Offense:        Possession of Child Pornography, 18 U.S.C. § 2252A(a)(5)(B)
 Original Sentence:       Prison - 24 months                Type of Supervision: Supervised Release
                          TSR - 240 months
 Asst. U.S. Attorney:     Alison L. Gregoire                Date Supervision Commenced: October 22, 2018
 Defense Attorney:        Federal Defender’s Office         Date Supervision Expires: October 21, 2038

                                         PETITIONING THE COURT

To issue a summons.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            1           Special Condition #1: You shall have no contact with any child under the age of 18, without
                        the presence of an adult and approved in advance by the supervising officer. You shall
                        immediately report any unauthorized contact with minor-aged children to the supervising
                        officer.

                        Supporting Evidence: On June 9, 2020, Myron Lindberg admitted to having unauthorized
                        contact with a minor on June 7, 2020. He reported having unauthorized contact with that
                        same minor again on June 9, 2020.

                        On October 23, 2018, an officer with the U.S. Probation Office in Spokane, Washington,
                        reviewed a copy of the conditions of supervision with Mr. Lindberg as outlined in the
                        judgment and sentence. He signed the judgement acknowledging the requirements.

                        On June 9, 2020, Mr. Lindberg sent this officer an email stating he had been introduced to
                        a minor child in the common area of his apartment building. The offender estimated the
                        young boy to be 8 years old and claimed he assumed the child’s aunt was simply teaching
                        him to be polite.

                        Mr. Lindberg further advised, on the morning of June 9, 2020, the child approached him
                        while he was once again in the common area, and that on this occasion the child was alone.
        Case 2:16-cr-00083-WFN        ECF No. 78        filed 07/01/20      PageID.1444 Page 2 of 2
Prob12C
Re: Lindberg, Myron Ellsworth
June 30, 2020
Page 2

                     According to the email, the child asked the offender to “escort him downstairs to the parking
                     lot so he could play.” Although the offender insisted the interaction was “completely
                     innocent and the socially appropriate thing to do,” the undersigned officer would suggest
                     otherwise. Mr. Lindberg failed to immediately report his interaction with the child on June
                     7, 2020, then figured it was “socially appropriate” for him to be alone with that child just
                     days later despite not having requested or been granted authorization to do so.

The U.S. Probation Office respectfully recommends the Court issue a summons requiring the offender to appear
to answer to the allegations contained in this petition.

                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:     06/30/2020
                                                                           s/Amber M.K. Andrade
                                                                           Amber M.K. Andrade
                                                                           U.S. Probation Officer

 THE COURT ORDERS

 [ ]      No Action
 [ X]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      Other

                                                                           Signature of Judicial Officer

                                                                              7/1/2020
                                                                           Date
